Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about March 17, 1994, which, after a traverse hearing, granted plaintiffs motion to dismiss defendant’s affirmative defense of lack of personal jurisdiction, unanimously affirmed, without costs.
Valid personal service under CPLR 308 (1) was made where plaintiffs process server left the summons and complaint outside defendant’s apartment door, at her request, after she refused to open the door to accept the papers (Bossuk v Steinberg, 58 NY2d 916, 918). Concur—Rosenberger, J. P., Ross, Nardelli and Tom, JJ.